Citation Nr: 1809839	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-04 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for cervical radiculopathy of the upper extremities.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1983 to April 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2011 and October 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified before the undersigned at a July 2015 hearing at the RO.  A transcript of that hearing is of record.


REMAND

The Board finds that additional development is required for the claims of service connection for a cervical spine disability, cervical radiculopathy, and obstructive sleep apnea.  While the Board regrets further delay, it is necessary to ensure that there is a complete record upon which to decide the claims. 

Regarding obstructive sleep apnea, a September 2016 VA examiner found that the Veteran did not have a diagnosis of obstructive sleep apnea.  The examiner also noted an August 2015 at-home polysomnogaphy study on which the Veteran's diagnosis of obstructive sleep apnea was based.  The Board finds those findings are inconsistent.  Further, the examiner opined that the Veteran's obstructive sleep apnea was not caused or a result of medication taken for a lumbar spine disability because a review of current medical literature was silent for a causal relationship between the use of medication and obstructive sleep apnea.  In an October 2012 VA medical record, the examiner noted the Veteran was taking many narcotics, which could cause concern for central apneas.  January 2015 VA medical records indicate the Veteran signed a consent form for long term opioids for pain due to chronic neck, lower back, and bilateral knee pain.  The consent form explicitly stated "known risks and side effects of the treatment" included sleep apnea.  July 2015 VA medical records noted that a sleep specialist had previously mentioned to the Veteran that the Veteran may have a component of central sleep apnea caused by morphine use.  The Board finds the September 2016 VA examination inadequate as the examiner made inconsistent findings, and provided an opinion inconsistent with the medical evidence of record, that there was no known medical relationship.

Regarding the cervical spine disability, the September 2016 VA examiner opined that the cervical spine disability was not caused by or the result of service because the service medical records were silent for a diagnosis or treatment for chronic disability with regard to the cervical spine.  March 1984 service medical records contain a complaint of upper back pain with numbness.  July 1989 service medical records include a complaint of back pain ranging from the middle of the back to the neck, including numbness in the middle of the back.  February 1989 service medical records show a complaint of back pain for the prior three years, which radiated into the lower part of the neck.  A March 1989 service medical record contains a complaint of chronic pain at the lower cervical spine since 1984.  The examiner did not adequately address those medical records.

Further, the examiner opined that the receipt of a parachute badge during active was not sufficient to concede either in-service injury or a chronic disability without supporting medical evidence.  The evidence of record includes numerous statements made by the Veteran, including in a July 2015 hearing, regarding jumps made as a paratrooper and the resulting trauma to various body parts, including the neck.  In light of the above, the Board finds that the September 2016 examination is inadequate as the opinion provided did not consider service medical records indicating complaints of cervical neck pain, nor did it consider numerous statements from the Veteran regarding trauma sustained in parachute jumps during service.

The Board finds the examinations inadequate as the findings are contradictory, and the rationales provided did not consider all of the evidence of record.  When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, remand is necessary to obtain an adequate VA examination for the claims of obstructive sleep apnea and a cervical spine disability.

The claim for cervical radiculopathy is inextricably intertwined with the claim for service connection for a cervical spine disability, and must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Identify any VA or private medical records of treatment that are not already of record and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of claimed sleep apnea.  The examiner must review the claims file and should note that review in the report.  All tests and studies deemed necessary by the examiner must be performed, to specifically include a sleep study.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to offer the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran has sleep apnea that was present in service, or was incurred in service, or was the result of any disease, injury, or event during service?

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran has sleep apnea that is proximately due to or the result of a service-connected disability, to include due to the use of narcotics taken for service-connected disabilities?

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran has sleep apnea that has been aggravated (permanently increased in severity beyond the natural progression of the disorder) by a service-connected disability, to include due to the use of narcotics taken for service-connected disabilities?

(d) A complete rationale must be given for all opinions and conclusions.  The examiner should specifically address the VA medical records citing a relationship between narcotic use and sleep apnea.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any cervical spine disability.  The examiner must review the claims file and should note that review in the report.  All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to provide an opinion on whether it at least as likely as not (50 percent or greater probability) that the Veteran has a cervical spine disability that was caused by or is related to service.  A complete rationale must be given for all opinions and conclusions.  The examiner should specifically address the service medical records which indicate complaints of neck pain and numbness.  The examiner should also specifically address the lay testimony of the Veteran regarding numerous parachute jumps made in service, and resulting trauma to the neck.  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any nerve disability of the upper extremities, including cervical radiculopathy.  The examiner must review the claims file and should note that review in the report.  All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to provide an opinion on whether it at least as likely as not (50 percent or greater probability) that the Veteran has a nerve disability of the upper extremities that was caused by or is related to service or any event, injury, or disease during service.  The examiner should also opine whether it at least as likely as not (50 percent or greater probability) that the Veteran has a nerve disability of the upper extremities that is due to or the result of a cervical spine disability.  A complete rationale must be given for all opinions and conclusions.  The examiner should specifically address the service medical records which indicate complaints of neck pain and numbness.  The examiner should also specifically address the lay testimony of the Veteran regarding numerous parachute jumps made in service, and resulting trauma to the neck.  

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 


Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

